Exhibit 10.6

 

JOHNSON CONTROLS INTERNATIONAL PLC.
2012 OMNIBUS INCENTIVE PLAN

 

1.                                      Purpose and Effective Date.

 

(a)                                 Purpose.  The Johnson Controls International
plc 2012 Omnibus Incentive Plan has two complementary purposes:  (i) to attract
and retain outstanding individuals to serve as officers and employees and
(ii) to increase shareholder value. This Plan will provide participants
incentives to increase shareholder value by offering the opportunity to acquire
ordinary shares of the Company, or receive monetary payments, on the potentially
favorable terms that this Plan provides.

 

(b)                                 Effective Date; History.  This Plan became
effective on September 25, 2012 (the “Effective Date”) and was approved by
shareholders on January 23, 2013.  Awards could be granted under this Plan on
and after the Effective Date, provided that any Awards granted prior to the date
that the Plan was approved by shareholders were conditioned on such shareholder
approval.  This Plan is being amended and restated in connection with, and
effective immediately after the closing of, the merger (the “Merger”) being
consummated on September 2, 2016 pursuant to the Agreement and Plan of Merger,
dated as of January 24, 2016, by and among the Company, Johnson Controls, Inc.
and Jagara Merger Sub LLC (the “Merger Agreement”).  The amendment and
restatement reflects, as provided in Section 2.3 of the Merger Agreement,
(i) the Company’s assumption of all rights and obligations in respect of this
Plan, (ii) the amendment of all references in this Plan to a number of shares of
Johnson Controls, Inc. common stock to refer instead to a number of ordinary
shares of the Company and (iii) the succession of the Company’s Board of
Directors or a committee thereof to the authority and responsibility of the
Johnson Controls, Inc. Board of Directors or committee thereof with respect to
the administration of this Plan.  As contemplated by the Merger Agreement, the
Company is assuming the remaining Share reserve under this Plan for use in
granting awards under its 2012 Share and Incentive Plan following the Merger,
and such remaining Share reserve shall no longer be available for future grants
under this Plan.  Accordingly, this Plan is terminating as of the date on which
the consummation of the Merger occurs and no new awards may be granted under
this Plan following such termination date; provided that this Plan shall
continue to govern Awards outstanding as of such termination date and such
Awards shall continue in force and effect until fully distributed or terminated
pursuant to their terms.

 

(c)                                  Prior Plans.  When this Plan was approved
by shareholders, the Johnson Controls, Inc. 2007 Stock Option Plan, the Johnson
Controls, Inc. 2001 Restricted Stock Plan, the Johnson Controls, Inc. Annual
Incentive Performance Plan and the Johnson Controls, Inc. Long-Term Incentive
Performance Plan (collectively, the “Prior Plans”) terminated on the date of
such shareholder approval, and no new awards could be granted under the Prior
Plans after their termination date; provided that the Prior Plans continued to
govern awards outstanding as of the date of the Prior Plans’ termination and
such awards shall continue in force and effect until fully distributed or
terminated pursuant to their terms.

 

2.                                      Definitions. Capitalized terms used in
this Plan have the meanings given below.  Additional defined terms are set forth
in other sections of this Plan.

 

(a)                                 “10% Shareholder” means an Eligible Employee
who, as of the date an ISO is granted to such individual, owns more than ten
percent (10%) of the total combined voting power of all classes of shares then
issued by the Company or a Subsidiary corporation.

 

--------------------------------------------------------------------------------


 

(b)                                 “Administrator” means the Committee.  In
addition, subject to any limitations imposed by law and any restrictions imposed
by the Committee, the Chief Executive Officer of the Company may act as the
Administrator with respect to Awards granted (or to be granted) to employees who
are not Section 16 Participants or subject to Code Section 162(m) at the time
such authority or responsibility is exercised.

 

(c)                                  “Affiliate” means any entity that, directly
or through one or more intermediaries, is controlled by, controls, or is under
common control with the Company within the meaning of Code Sections 414(b) or
(c), provided that, in applying such provisions, the phrase “at least 50
percent” shall be used in place of “at least 80 percent” each place it appears
therein.

 

(d)                                 “Affiliated Company” or “Affiliated
Companies” shall include any company or companies controlled by, controlling or
under common control with the Company; provided that when determining when a
Participant has experienced a separation from service for purposes of the Plan,
control shall be determined pursuant to Code Sections 414(b) or (c), except that
the phrase “at least 50 percent” shall be used in place of the phrase “at least
80 percent” in each place it appears in the regulations thereunder.

 

(e)                                  “Award” means a grant of Options, Share
Appreciation Rights, Performance Shares, Performance Units, Restricted Shares,
Restricted Share Units, Deferred Share Rights, Dividend Equivalent Units, an
Annual Incentive Award, a Long-Term Incentive Award, or any other type of award
permitted under the Plan.

 

(f)                                   “Beneficial Ownership”  (or derivatives
thereof) shall have the meaning ascribed to such term in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.

 

(g)                                  “Board” means the Board of Directors of the
Company.

 

(h)                                 “Cause” means (1) if the Participant is
subject to an employment agreement with the Company or an Affiliate that
contains a definition of “cause”, such definition, or (2) otherwise, except as
otherwise determined by the Administrator and set forth in an Award agreement,
any of the following as determined by the Administrator:  (A) violation of the
provisions of any employment agreement, non-competition agreement,
confidentiality agreement, or similar agreement with the Company or an
Affiliate, or the Company’s or an Affiliate’s code of ethics, as then in effect,
(B) conduct rising to the level of gross negligence or willful misconduct in the
course of employment with the Company or an Affiliate, (C) commission of an act
of dishonesty or disloyalty involving the Company or an Affiliate, (D) violation
of any federal, state or local law in connection with the Participant’s
employment or service, or (E) breach of any fiduciary duty to the Company or an
Affiliate.

 

(i)                                     “Change of Control” means the first to
occur of the following events following the Merger:

 

(i)                                     The acquisition by any Person of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (A) the then-outstanding Shares (the
“Outstanding Company Shares”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from the Company, (2) any acquisition
by the Company, (3) any acquisition by any employee benefit plan (or related
trust)

 

2

--------------------------------------------------------------------------------


 

sponsored or maintained by the Company or any Affiliated Company or (4) any
acquisition by any corporation pursuant to a transaction that complies with
Sections 2(i)(iii)(A) — 2(i)(iii)(C);

 

(ii)                                  Any time at which individuals who, as of
immediately following the Merger, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or shares of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Shares and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business  Combination of the Outstanding
Company Shares and the Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or an
Affiliated Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding shares of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

(iv)                              Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, for purposes of an Award (1) that provides for
the payment of deferred compensation that is subject to Code Section 409A or
(2) with respect to which the Company permits a deferral election, the
definition of Change of Control herein shall be deemed amended to conform to the
requirements of Code

 

3

--------------------------------------------------------------------------------


 

Section 409A to the extent necessary for the Award and deferral election to
comply with Code Section 409A.  For the avoidance of doubt, notwithstanding
anything to the contrary herein, the Merger constituted a Change of Control to
the extent provided in the Merger Agreement.

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended. Any reference to a specific provision of the Code includes any
successor provision and the regulations promulgated under such provision.

 

(k)                                 “Commission” means the United States
Securities and Exchange Commission or any successor agency.

 

(l)                                     “Committee” means the Compensation and
Human Resources Committee of the Board (or a successor committee with the same
or similar authority), or such other committee of the Board designated by the
Board to administer the Plan and composed of no fewer than two directors, each
of whom is a “non-employee director” within the meaning of Rule 16b-3 and an
“outside director” within the meaning of Code Section 162(m)(4)(C); provided
that if no such committee shall be in existence at any time, the functions of
the Committee shall be carried out by the Board.

 

(m)                             “Company” means Johnson Controls International
plc, an Irish public limited company, or any successor thereto.

 

(n)                                 “Deferred Compensation Plan” means the
Johnson Controls Internatoinal plc Executive Deferred Compensation Plan, as from
time to time amended and in effect, or any successor or similar deferred
compensation plan maintained by the Company or its Affiliates in which
Participants are eligible to participate.

 

(o)                                 “Deferred Share Right” means the right to
receive Shares or Restricted Shares at some future time.

 

(p)                                 “Director” means a member of the Board, and
“Non-Employee Director” means a Director who is not also an officer or an
employee of the Company or an Affiliate.

 

(q)                                 “Disability” means, except as otherwise
determined by the Administrator and set forth in an Award agreement: (i) with
respect to an ISO, the meaning given in Code Section 22(e)(3), and (ii) with
respect to all other Awards, the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can  be expected to result in death or can be expected to last for a
continuous period of at least twelve (12) months, as determined by the
Administrator.  The Administrator shall make the determination of Disability and
may request such evidence of disability as it reasonably determines.

 

(r)                                    “Dividend Equivalent Unit” means the
right to receive a payment, in cash or property, equal to the cash dividends or
other distributions paid with respect to a Share.

 

(s)                                   “Eligible Employee” means any officer or
other employee of the Company or of any Affiliate, or any individual that the
Company or an Affiliate has engaged to become an officer or employee.

 

4

--------------------------------------------------------------------------------


 

(t)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended. Any reference to a specific provision of the
Exchange Act includes any successor provision and the regulations and
rules promulgated under such provision.

 

(u)                                 “Excluded Items” means any gains or losses
from the sale of assets outside the ordinary course of business; any gains or
losses from discontinued operations; any extraordinary gains or losses; the
effects of accounting changes; any unusual, nonrecurring, transition, one-time
or similar items or charges; the diluted impact of goodwill on acquisitions; and
any other items specified by the Administrator; provided that, for Awards
intended to qualify as performance-based compensation under Code Section 162(m),
the Administrator shall specify the Excluded Items in writing at the time the
Award is made unless, after application of the Excluded Items, the amount
payable under the Award is reduced.

 

(v)                                 “Fair Market Value” means, per Share on a
particular date: (i) the closing price on such date on the New York Stock
Exchange or, if no sales of Shares occur on the date in question, on the last
preceding date on which there was a sale on such market; (ii) if the Shares are
not listed on the New York Stock Exchange, but are traded on another national
securities exchange or in an over-the-counter market, the last sales price (or,
if there is no last sales price reported, the average of the last bid and asked
prices) for the Shares on the particular date, or on the last preceding date on
which there was a sale of Shares on that exchange or market; or (iii) if the
Shares are neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Administrator.  The
Administrator also shall establish the Fair Market Value of any other property. 
If an actual sale of a Share occurs on the market, then the Company may consider
the sale price to be the Fair Market Value of such Share.

 

(w)                               “Incentive Award” means the right to receive a
cash payment to the extent Performance Goals are achieved, and shall include
“Annual Incentive Awards” as described in Section 10 and “Long-Term Incentive
Awards” as described in Section 11.

 

(x)                                 “Incentive Share Option” or “ISO” mean an
Option that meets the requirements of Code Section 422.

 

(y)                                 “Option” means the right to purchase Shares
at a stated price for a specified period of time.

 

(z)                                  “Participant” means an individual selected
by the Administrator to receive an Award.

 

(aa)                          “Performance Awards” means a Performance Share and
Performance Unit, and any Award of Restricted Shares, Restricted Share Units or
Deferred Share Rights the payment or vesting of which is contingent on the
attainment of one or more Performance Goals.

 

(bb)                          “Performance Goals” means the following categories
(in all cases after taking into account any Excluded Items, as applicable),
including in each case any measure based on such category:

 

(i)                                     Basic earnings per share for the Company
on a consolidated basis.

 

(ii)                                  Diluted earnings per share for the Company
on a consolidated basis.

 

5

--------------------------------------------------------------------------------


 

(iii)                               Total shareholder return.

 

(iv)                              Fair Market Value of Shares.

 

(v)                                 Net sales.

 

(vi)                              Cost of sales.

 

(vii)                           Gross profit.

 

(viii)                        Selling, general and administrative expenses.

 

(ix)                              Operating income.

 

(x)                                 Segment income.

 

(xi)                              Earnings before interest and the provision for
income taxes (EBIT).

 

(xii)                           Earnings before interest, the provision for
income taxes, depreciation, and amortization (EBITDA).

 

(xiii)                        Net income.

 

(xiv)                       Accounts receivable.

 

(xv)                          Inventories.

 

(xvi)                       Trade working capital.

 

(xvii)                    Return on equity.

 

(xviii)                 Return on assets.

 

(xix)                       Return on invested capital.

 

(xx)                          Return on sales.

 

(xxi)                       Economic value added, or other measure of
profitability that considers the cost of capital employed.

 

(xxii)                    Free cash flow.

 

(xxiii)                 Net cash provided by operating activities.

 

(xxiv)                Net increase (decrease) in cash and cash equivalents.

 

(xxv)                   Customer satisfaction, which may include customer
backlog and/or relationships.

 

(xxvi)                Market share.

 

(xxvii)             Quality.

 

6

--------------------------------------------------------------------------------


 

(xxviii)          Safety.

 

(xxix)                Realization or creation of innovation projects or
products.

 

(xxx)                   Employee engagement.

 

(xxxi)                Employee and/or supplier diversity improvement.

 

(xxxii)             Sustainability measures, such as reduction in greenhouse
gases.

 

(xxxiii)          Completion of integration of acquired businesses and/or
strategic activities.

 

(xxxiv)         Development, completion and implementation of succession
planning.

 

The Performance Goals described in items (v) through (xxxiv) may be measured
(A) for the Company on a consolidated basis, (B) for any one or more Affiliates
or divisions of the Company and/or (C) for any other business unit or units of
the Company or an Affiliate as defined by the Administrator at the time of
selection.

 

In addition, the Administrator may designate other categories, including
categories involving individual performance and subjective targets, not listed
above (A) with respect to Awards that are not intended to qualify as
performance-based compensation within the meaning of Code Section 162(m) or
(B) to the extent that the application of such categories results in a reduction
of the maximum amount otherwise payable under the Award.

 

Where applicable, the Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers, averages
and/or percentages) in the particular criterion or achievement in relation to a
peer group or other index. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).

 

(cc)                            “Performance Shares” means the right to receive
Shares (including Restricted Shares) to the extent Performance Goals are
achieved.

 

(dd)                          “Performance Unit” means the right to receive a
payment valued in relation to a unit that has a designated dollar value or the
value of which is equal to the Fair Market Value of one or more Shares, to the
extent Performance Goals are achieved.

 

(ee)                            “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(ff)                              “Plan” means this Johnson Controls
International plc 2012 Omnibus Incentive Plan, as may be amended from time to
time.

 

(gg)                            “Restriction Period” means the length of time
established relative to an Award during which the Participant cannot sell,
assign, transfer, pledge or otherwise encumber the

 

7

--------------------------------------------------------------------------------


 

Shares or Share Units subject to such Award and at the end of which the
Participant obtains an unrestricted right to such Shares or Share Units.

 

(hh)                          “Restricted Shares” means Shares that are subject
to a risk of forfeiture or a Restriction Period, or both a risk of forfeiture
and a Restriction Period.

 

(ii)                                  “Restricted Share Unit” means the right to
receive a payment equal to the Fair Market Value of one Share that is subject to
a risk of forfeiture or restrictions on transfer, or both a risk of forfeiture
and restrictions on transfer.

 

(jj)                                “Retirement” means, except as otherwise
determined by the Administrator and set forth in an Award agreement, termination
of employment from the Company and its Affiliates (for other than Cause) on a
date the Participant is then eligible to receive immediate early or normal
retirement benefits under the provisions of any of the Company’s or its
Affiliate’s defined benefit pension plans, or if the Participant is not covered
under any such plan, on or after attainment of age fifty-five (55) and
completion of ten (10) years of continuous service with the Company and its
Affiliates or on or after attainment of age sixty-five (65) and completion of
five (5) years of continuous service with the Company and its Affiliates.

 

(kk)                          “Rule 16b-3” means Rule 16b-3 promulgated by the
Commission under the Exchange Act, or any successor rule or regulation thereto.

 

(ll)                                  “Section 16 Participants” means
Participants who are subject to the provisions of Section 16 of the Exchange
Act.

 

(mm)                  “Share” means an ordinary share of the Company.

 

(nn)                          “Share Appreciation Right” or “SAR” means the
right to receive a payment equal to the appreciation of the Fair Market Value of
a Share during a specified period of time.

 

(oo)                          “Share Unit” means a right to receive a payment
equal to the Fair Market Value of one Share.

 

(pp)                          “Subsidiary” means any corporation, limited
liability company or other limited liability entity in an unbroken chain of
entities beginning with the Company if each of the entities (other than the last
entity in the chain) owns the stock or other equity interest possessing more
than fifty percent (50%) of the total combined voting power of all classes of
stock or other equity interests in one of the other entities in the chain.

 

(qq)                          “Unrestricted Shares” means Shares issued under
the Plan that are not subject to either a risk of forfeiture or a Restriction
Period.

 

3.                                      Administration.

 

(a)                                 Administration.  The Administrator shall
administer this Plan. In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan and all Awards, including but not limited to the
authority to: (i) interpret the provisions of this Plan and any Award agreement;
(ii) prescribe, amend and rescind rules and regulations relating to this Plan;
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
this Plan, any Award or agreement covering an Award in the manner and to the
extent it deems desirable to carry this Plan or such Award into

 

8

--------------------------------------------------------------------------------


 

effect; and (iv) make all other determinations necessary or advisable for the
administration of this Plan.  All Administrator determinations shall be made in
the sole discretion of the Administrator and are final and binding on all
interested parties.

 

Notwithstanding the above statement or any other provision of the Plan, the
Committee shall have no discretion to increase the amount, once established, of
compensation payable under an Award that is intended to be performance-based
compensation under Code Section 162(m), although the Committee may decrease the
amount of compensation a Participant may earn under such an Award.

 

(b)                                 Delegation to Other Committees or Officers. 
To the extent applicable law permits, the Board may delegate to another
committee of the Board or to one or more officers of the Company, or the
Committee may delegate to one or more officers of the Company, any or all of
their respective authority and responsibility as an Administrator of the Plan;
provided that no such delegation is permitted with respect to Share-based Awards
made to Section 16 Participants or Awards made to Participants subject to Code
Section 162(m) at the time any such delegated authority or responsibility is
exercised unless the delegation is to another committee of the Board consisting
entirely of directors who are “non-employee directors” within the meaning of
Rule 16b-3 and “outside directors” within the meaning of Code
Section 162(m)(4)(C).  If the Board or the Committee has made such a delegation,
then all references to the Administrator in this Plan include such other
committee or one or more officers to the extent of such delegation.

 

(c)                                  Indemnification. The Company will indemnify
and hold harmless each member of the Board and the Committee, and each officer
or member of any other committee to whom a delegation under Section 3(b) has
been made, as to any acts or omissions with respect to this Plan or any Award to
the maximum extent that the law and the Company’s charter documents permit.

 

4.                                      Eligibility.  The Administrator (to the
extent of its authority) may designate any of the following as a Participant
from time to time: any officer or other employee of the Company or its
Affiliates or any individual that the Company or an Affiliate has engaged to
become an officer or employee. The Administrator’s designation of a Participant
in any year will not require the Administrator to designate such person to
receive an Award in any other year. No individual shall have any right to be
granted an Award, even if an Award was granted to such individual at any prior
time, or if a similarly-situated individual is or was granted an Award under
similar circumstances.

 

5.                                      Types of Awards.  Subject to the terms
of this Plan, the Administrator may grant any type of Award to any Participant
it selects, but only employees of the Company or a Subsidiary may receive grants
of Incentive Share Options.  Awards may be granted alone or in addition to, in
tandem with, or (subject to the prohibition on repricing set forth in
Section 16(e)) in substitution for any other Award (or any other award granted
under another plan of the Company or any Affiliate).

 

6.                                      Shares Reserved under this Plan.

 

(a)                                 Plan Reserve.  Subject to adjustment as
provided in Section 18, an aggregate of thirty-six million, eight hundred
thousand (36,800,000) Shares are reserved for issuance under this Plan.  The
Shares reserved for issuance may be either authorized and unissued Shares or
Shares reacquired at any time and now or hereafter held as treasury shares.  The
aggregate

 

9

--------------------------------------------------------------------------------


 

number of Shares reserved under this Section 6(a) shall be depleted by one Share
for each Share subject to an Option or SAR (that will be settled in Shares), and
the aggregate number of Shares reserved under this Section 6(a) shall be
depleted by 2.65 Shares for each Share subject to an Award other than an Option
or SAR.  For purposes of determining the aggregate number of Shares reserved for
issuance under this Plan, any fractional Share shall be rounded to the next
highest full Share.

 

(b)                                 Incentive Share Option Award Limits. 
Subject to adjustment as provided in Section 18, the Company may issue an
aggregate of three million (3,000,000) Shares upon the exercise of Incentive
Share Options.

 

(c)                                  Replenishment of Shares Under this Plan. 
If (i) an Award lapses, expires, terminates or is cancelled without the issuance
of Shares under the Award (whether due currently or on a deferred basis),
(ii) it is determined during or at the conclusion of the term of an Award that
all or some portion of the Shares with respect to which the Award was granted
will not be issuable on the basis that the conditions for such issuance will not
be satisfied, (iii) Shares are forfeited under an Award or (iv) Shares are
issued under any Award and the Company subsequently reacquires them pursuant to
rights reserved upon the issuance of the Shares, then such Shares shall be
recredited to the Plan’s reserve (in the same number as they depleted the
reserve) and may again be used for new Awards under this Plan, but Shares
recredited to the Plan’s reserve pursuant to clause (iv) may not be issued
pursuant to Incentive Share Options.  Notwithstanding the foregoing, in no event
shall the following Shares be recredited to the Plan’s reserve: Shares tendered
in payment of the exercise price of an Option; Shares withheld to satisfy
federal, state or local tax withholding obligations; and Shares purchased by the
Company using proceeds from Option exercises.

 

(d)                                 Addition of Shares from Prior Plans.  After
the termination date of the Prior Plans, if any Shares subject to awards granted
under the Prior Plans would again become available for new grants under the
terms of such plans if such plans were still in effect (taking into account such
plan’s provisions concerning termination or expiration, if any), then those
Shares will be available for the purpose of granting Awards under this Plan,
thereby increasing the number of Shares available for issuance under this Plan
as determined under Section 6(a). Any such Shares will not be available for
future awards under the terms of the Prior Plans.

 

(e)                                  Participant Limitations.  Subject to
adjustment as provided in Section 18, no Participant may be granted Awards that
could result in such Participant:

 

(i)                                     receiving Options for, and/or Share
Appreciation Rights with respect to, more than two million (2,000,000) Shares
during any fiscal year of the Company;

 

(ii)                                  receiving Awards of Restricted Shares
(including any dividends paid thereon) and/or Restricted Share Units (including
any associated Dividend Equivalent Units) and/or Deferred Share Rights
(including any associated Dividend Equivalent Units) relating to more than five
hundred thousand (500,000) Shares during any fiscal year of the Company;

 

(iii)                               receiving Awards of Performance Shares,
and/or Awards of Performance Units the value of which is based on the Fair
Market Value of Shares, for more than one million (1,000,000) Shares during any
fiscal year of the Company;

 

10

--------------------------------------------------------------------------------


 

(iv)                              receiving Awards of Performance Units the
value of which is not based on the Fair Market Value of Shares that would pay
more than six million dollars ($6,000,000) during any fiscal year of the
Company;

 

(v)                                 receiving other Share-based Awards pursuant
to Section 13 relating to more than five hundred thousand (500,000) Shares
during any fiscal year of the Company;

 

(vi)                              receiving an Annual Incentive Award in any
fiscal year of the Company that would pay more than six million dollars
($6,000,000); or

 

(vii)                           receiving a Long-Term Incentive Award in any
fiscal year of the Company that would pay more than six million dollars
($6,000,000).

 

In all cases, determinations under this Section 6(e) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

 

7.                                      Options.  Subject to the terms of this
Plan, the Administrator will determine all terms and conditions of each Option,
including but not limited to:

 

(a)                                 Whether the Option is an Incentive Share
Option or a “nonqualified share option” which does not meet the requirements of
Code Section 422;

 

(b)                                 The number of Shares subject to the Option;

 

(c)                                  The date of grant, which may not be prior
to the date of the Administrator’s approval of the grant;

 

(d)                                 The exercise price, which may not be less
than the Fair Market Value of the Shares subject to the Option as determined on
the date of grant; provided that an Incentive Share Option granted to a 10%
Shareholder must have an exercise price at least equal to 110% of the Fair
Market Value of the Shares subject to the Option as determined on the date of
grant;

 

(e)                                  The terms and conditions of exercise,
including the manner and form of payment of the exercise price; provided that if
the aggregate Fair Market Value of the Shares subject to all ISOs granted to a
Participant (as determined on the date of grant of each such Option) that become
exercisable during a calendar year exceeds the dollar limitation set forth in
Code Section 422(d), then such ISOs shall be treated as nonqualified share
options to the extent such limitation is exceeded; and

 

(f)                                   The term; provided that each Option must
terminate no later than ten (10) years after the date of grant and each
Incentive Share Option granted to a 10% Shareholder must terminate no later than
five (5) years after the date of grant.

 

In all other respects, the terms of any Incentive Share Option should comply
with the provisions of Code Section 422 except to the extent the Administrator
determines otherwise.   If an Option that is intended to be an Incentive Share
Option fails to meet the requirements thereof, the Option shall automatically be
treated as a nonqualified share option to the extent of such failure.

 

11

--------------------------------------------------------------------------------


 

8.                                      Share Appreciation Rights. Subject to
the terms of this Plan, the Administrator will determine all terms and
conditions of each SAR, including but not limited to:

 

(a)                                 Whether the SAR is granted independently of
an Option or relates to an Option;

 

(b)                                 The number of Shares to which the SAR
relates;

 

(c)                                  The date of grant, which may not be prior
to the date of the Administrator’s approval of the grant;

 

(d)                                 The grant price, provided that the grant
price shall not be less than the Fair Market Value of the Shares subject to the
SAR as determined on the date of grant;

 

(e)                                  The terms and conditions of exercise or
maturity;

 

(f)                                   The term, provided that each SAR must
terminate no later than ten (10) years after the date of grant; and

 

(g)                                  Whether the SAR will be settled in cash,
Shares or a combination thereof.

 

If an SAR is granted in relation to an Option, then, unless otherwise determined
by the Administrator, the SAR shall be exercisable or shall mature at the same
time or times, on the same conditions and to the extent and in the proportion,
that the related Option is exercisable and may be exercised or mature for all or
part of the Shares subject to the related Option. Upon exercise of any number of
SARs, the number of Shares subject to the related Option shall be reduced
accordingly and such Option may not be exercised with respect to that number of
Shares.  The exercise of any number of Options that relate to an SAR shall
likewise result in an equivalent reduction in the number of Shares covered by
the related SAR.

 

9.                                      Performance and Share Awards.  Subject
to the terms of this Plan, the Administrator will determine all terms and
conditions of each award of Restricted Shares, Restricted Share Units, Deferred
Share Rights, Performance Shares or Performance Units, including but not limited
to:

 

(a)                                 The number of Shares and/or units to which
such Award relates;

 

(b)                                 Whether, as a condition for the Participant
to realize all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Administrator
specifies;

 

(c)                                  The Restriction Period with respect to
Restricted Shares or Restricted Share Units and the period of deferral for
Deferred Share Rights;

 

(d)                                 The performance period for Performance
Awards;

 

(e)                                  With respect to Performance Units, whether
to measure the value of each unit in relation to a designated dollar value or
the Fair Market Value of one or more Shares; and

 

(f)                                   With respect to Restricted Share Units and
Performance Units, whether to settle such Awards in cash, in Shares, or a
combination thereof.

 

12

--------------------------------------------------------------------------------


 

Except as otherwise provided in the Plan, at such time as all restrictions
applicable to an Award of Restricted Shares, Deferred Share Rights or Restricted
Share Units are met and the Restriction Period expires, ownership of the Shares
subject to such restrictions shall be transferred to the Participant free of all
restrictions except those that may be imposed by applicable law; provided that
if Restricted Share Units are paid in cash, then the payment shall be made to
the Participant after all applicable restrictions lapse and the Restriction
Period expires.

 

10.                               Annual Incentive Awards.  Subject to the terms
of this Plan, the Administrator will determine all terms and conditions of an
Annual Incentive Award, including but not limited to the Performance Goals,
performance period, the potential amount payable, and the timing of payment,
subject to the following: (a) the Administrator must require that payment of all
or any portion of the amount subject to the Annual Incentive Award is contingent
on the achievement of one or more Performance Goals during the period the
Administrator specifies, although the Administrator may specify that all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability or (for Awards not intended to qualify as
performance-based compensation within the meaning of Code Section 162(m))
Retirement, or such other circumstances as the Administrator may specify; and
(b) the performance period must relate to a period of one fiscal year of the
Company except that, if the Award is made in the year this Plan becomes
effective, at the time of commencement of employment with the Company or on the
occasion of a promotion, then the Award may relate to a period shorter than one
fiscal year.

 

11.                               Long-Term Incentive Awards.  Subject to the
terms of this Plan, the Administrator will determine all terms and conditions of
a Long-Term Incentive Award, including but not limited to the Performance Goals,
performance period, the potential amount payable, and the timing of payment,
subject to the following: (a) the Administrator must require that payment of all
or any portion of the amount subject to the Long-Term Incentive Award is
contingent on the achievement of one or more Performance Goals during the period
the Administrator specifies, although the Administrator may specify that all or
a portion of the Performance Goals subject to an Award are deemed achieved upon
a Participant’s death, Disability or (for Awards not intended to qualify as
performance-based compensation within the meaning of Code Section 162(m))
Retirement, or such other circumstances as the Administrator may specify; and
(b) the performance period must relate to a period of more than one fiscal year
of the Company.

 

12.                               Dividend Equivalent Units.  Subject to the
terms of this Plan, the Administrator will determine all terms and conditions of
each award of Dividend Equivalent Units, including but not limited to whether:
(a) such Award will be granted in tandem with another Award; (b) payment of the
Award be made currently or credited to an account for the Participant that
provides for the deferral of such amounts until a stated time; provided that
Dividend Equivalent Units that relate to Performance Awards that are contingent
on the achievement of a Performance Goal at the time the cash dividend or other
distribution is paid with respect to a Share shall also be contingent on the
achievement of such Performance Goal and shall not be paid until such
Performance Goal is achieved; and (c) the Award will be settled in cash or
Shares; provided that Dividend Equivalent Units may be granted only in
connection with a “full-value Award.”  For this purpose, a “full-value Award”
includes Restricted Shares, Restricted Share Units, Performance Shares,
Performance Units (valued in relation to a Share), Deferred Share Rights and any
other similar Award under which the value of the Award is measured as the full
value of a Share, rather than the increase in the value of a Share.

 

13

--------------------------------------------------------------------------------


 

13.                               Other Share-Based Awards.  Subject to the
terms of this Plan, the Administrator may grant to Participants other types of
Awards, which shall be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, Shares, either alone or in addition to or
in conjunction with other Awards, and payable in Shares or cash.  Without
limitation, such Award may include the issuance of Unrestricted Shares (which
may be awarded in lieu of cash compensation to which a Participant is otherwise
entitled, in exchange for cancellation of a compensation right, as a bonus, upon
the attainment of Performance Goals or otherwise) or rights to acquire Shares
from the Company.  The Administrator shall determine all terms and conditions of
the Award, including but not limited to, the time or times at which such Awards
shall be made, and the number of Shares to be granted pursuant to such Awards or
to which such Award shall relate; provided that any Award that provides for
purchase rights shall be priced at 100% of Fair Market Value on the date of
grant of the Award; and provided further that the date of grant cannot be prior
to the date the Administrator takes action to approve the Award.

 

14.                               Effect of Termination on Awards.  The
Administrator shall have the discretion to determine, at the time an Award is
made to a Participant or any time thereafter, the effect of the Participant’s
termination of employment or service with the Company and its Affiliates on the
Award.

 

15.                               Transferability.

 

(a)                                 Restrictions on Transfer. No Award (other
than Unrestricted Shares), and no right under any such Award, shall be
assignable, alienable, saleable, or transferable by a Participant otherwise than
by will or by the laws of descent and distribution, unless and to the extent the
Administrator allows a Participant to: (i) designate in writing a beneficiary to
exercise the Award after the Participant’s death; or (ii) transfer an Award.

 

(b)                                 Restrictions on Exercisability.  Each Award,
and each right under any Award, shall be exercisable during the lifetime of the
Participant only by such individual or, if permissible under applicable law, by
such individual’s guardian or legal representative.

 

16.                               Termination and Amendment of Plan; Amendment,
Modification or Cancellation of Awards.

 

(a)                                 Term of Plan.  Unless the Board or Committee
earlier terminates this Plan pursuant to Section 16(b), this Plan will terminate
on the date all Shares reserved for issuance have been issued.  If the term of
this Plan extends beyond ten (10) years from the Effective Date, no Incentive
Share Options may be granted after such time unless the shareholders of the
Company have approved an extension of this Plan for such purpose.

 

(b)                                 Termination and Amendment.  The Board or the
Committee may amend, alter, suspend, discontinue or terminate this Plan at any
time, subject to the following limitations:

 

(i)                                     the Board must approve any amendment of
this Plan to the extent the Company determines such approval is required by:
(A) prior action of the Board, (B) applicable corporate law, or (C) any other
applicable law;

 

(ii)                                  shareholders must approve any amendment of
this Plan to the extent the Company determines such approval is required by:
(A) Section 16 of the Exchange Act,

 

14

--------------------------------------------------------------------------------


 

(B) the Code, (C) the listing requirements of any principal securities exchange
or market on which the Shares are then traded, or (D) any other applicable law;
and

 

(iii)                               shareholders must approve any of the
following Plan amendments: (A) an amendment to materially increase any number of
Shares specified in Section 6(a) or 6(b) or the limits set forth in
Section 6(e) (except as permitted by Section 18), (B) an amendment to materially
expand the group of individuals that may become Participants, or (C) an
amendment that would diminish the protections afforded by Section 16(e).

 

(c)                                  Amendment, Modification, Cancellation and
Disgorgement of Awards.

 

(i)                                     Subject to the requirements of the Plan,
including the limitations of Section 16(e), the Administrator may modify, amend
or cancel any Award or waive any restrictions or conditions applicable to any
Award or the exercise of the Award, provided that any modification or amendment
that materially diminishes the rights of the Participant, or the cancellation of
the Award, shall be effective only if agreed to by the Participant or any other
person(s) as may then have an interest in the Award, but the Administrator need
not obtain Participant (or other interested party) consent for the modification,
amendment or cancellation of an Award pursuant to the provisions of Section 18
or as follows:  (A) to the extent the Administrator deems such action necessary
to comply with any applicable law or the listing requirements of any principal
securities exchange or market on which the Shares are then traded; (B) to the
extent the Administrator deems necessary to preserve favorable accounting or tax
treatment of any Award for the Company; or (C) to the extent the Administrator
determines that such action does not materially and adversely affect the value
of an Award or that such action is in the best interest of the affected
Participant or any other person(s) as may then have an interest in the Award. 
Notwithstanding the foregoing, unless determined otherwise by the Administrator,
any such amendment shall be made in a manner that will enable an Award intended
to be exempt from Code Section 409A to continue to be so exempt, or to enable an
Award intended to comply with Code Section 409A to continue to so comply.

 

(ii)                                  Any Awards granted pursuant to this Plan,
and any Shares issued or cash paid pursuant to an Award, shall be subject to
(A) any recoupment, clawback, equity holding, share ownership or similar
policies adopted by the Company from time to time and (B) any recoupment,
clawback, equity holding, share ownership or similar requirements made
applicable by law, regulation or listing standards to the Company from time to
time.

 

(iii)                               Unless the Award agreement specifies
otherwise, the Administrator may cancel any Award at any time if the Participant
is not in compliance with all applicable provisions of the Award agreement and
the Plan.

 

(d)                                 Survival of Authority and Awards. 
Notwithstanding the foregoing, the authority of the Board and the Administrator
under this Section 16 and to otherwise administer the Plan will extend beyond
the date of this Plan’s termination. In addition, termination of this Plan will
not affect the rights of Participants with respect to Awards previously granted
to them, and all unexpired Awards will continue in force and effect after
termination of this Plan except as they may lapse or be terminated by their own
terms and conditions.

 

15

--------------------------------------------------------------------------------


 

(e)                                  Repricing and Backdating Prohibited. 
Notwithstanding anything in this Plan to the contrary, and except for the
adjustments provided in Section 18, neither the Administrator nor any other
person may (i) amend the terms of outstanding Options or SARs to reduce the
exercise price of such outstanding Options or SARs; (ii) cancel outstanding
Options or SARs in exchange for Options or SARs with an exercise price that is
less than the exercise price of the original Options or SARs; or (iii) cancel
outstanding Options or SARs with an exercise price above the current Share price
in exchange for cash or other securities.  In addition, the Administrator may
not make a grant of an Option or SAR with a grant date that is effective prior
to the date the Administrator takes action to approve such Award.

 

(f)                                   Foreign Participation.  To assure the
viability of Awards granted to Participants employed or residing in foreign
countries, the Administrator may provide for such special terms as it may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Moreover, the Administrator may approve such supplements to,
or amendments, restatements or alternative versions of, this Plan as it
determines is necessary or appropriate for such purposes. Any such amendment,
restatement or alternative versions that the Administrator approves for purposes
of using this Plan in a foreign country will not affect the terms of this Plan
for any other country. In addition, all such supplements, amendments,
restatements or alternative versions must comply with the provisions of
Section 16(b).

 

In addition, if an Award is held by a Participant who is employed or residing in
a foreign country and the amount payable or Shares issuable under such Award
would be taxable to the Participant under Code Section 457A in the year such
Award is no longer subject to a substantial risk of forfeiture, then the amount
payable or Shares issuable under such Award shall be paid or issued to the
Participant as soon as practicable after such substantial risk of forfeiture
lapses (or, for Awards that are not considered nonqualified deferred
compensation subject to Code Section 409A, no later than the end of the
short-term deferral period permitted by Code Section 457A) notwithstanding
anything in this Plan or the Award agreement to contrary.

 

(g)                                  Code Section 409A.  The provisions of Code
Section 409A are incorporated herein by reference to the extent necessary for
any Award that is subject to Code Section 409A to comply therewith.

 

17.                               Taxes.

 

(a)                                 Withholding.  In the event the Company or an
Affiliate of the Company is required to withhold any Federal, state or local
taxes or other amounts in respect of any income recognized by a Participant as a
result of the grant, vesting, payment or settlement of an Award or disposition
of any Shares acquired under an Award, the Company may deduct (or require an
Affiliate to deduct) from any payments of any kind otherwise due the Participant
cash, or with the consent of the Committee, Shares otherwise deliverable or
vesting under an Award, to satisfy such tax obligations.  Alternatively, the
Company may require such Participant to pay to the Company, in cash, promptly on
demand, or make other arrangements satisfactory to the Company regarding the
payment to the Company of the aggregate amount of any such taxes and other
amounts.  If Shares are deliverable upon exercise or payment of an Award, the
Committee may permit a Participant to satisfy all or a portion of the Federal,
state and local withholding tax obligations arising in connection with such
Award by electing to (a) have the Company withhold Shares otherwise issuable
under the Award, (b) tender back Shares received in connection with such Award
or (c) deliver other previously owned Shares; provided that the amount to be
withheld may not exceed the total minimum federal, state and local tax

 

16

--------------------------------------------------------------------------------


 

withholding obligations associated with the transaction to the extent needed for
the Company to avoid an accounting charge. If an election is provided, the
election must be made on or before the date as of which the amount of tax to be
withheld is determined and otherwise as the Committee requires.  In any case,
the Company may defer making payment or delivery under any Award if any such tax
may be pending unless and until indemnified to its satisfaction.

 

(b)                                 No Guarantee of Tax Treatment. 
Notwithstanding any provisions of the Plan, the Company does not guarantee to
any Participant or any other Person with an interest in an Award that (i) any
Award intended to be exempt from Code Section 409A shall be so exempt, (ii) any
Award intended to comply with Code Section 409A or Code Section 422 shall so
comply, (iii) any Award shall otherwise receive a specific tax treatment under
any other applicable tax law, nor in any such case will the Company or any
Affiliate indemnify, defend or hold harmless any individual with respect to the
tax consequences of any Award.

 

(c)                                  Participant Responsibilities.  If a
Participant shall dispose of Shares acquired through exercise of an ISO within
either (i) two (2) years after the date the Option is granted or (ii) one
(1) year after the date the Option is exercised (i.e., in a disqualifying
disposition), such Participant shall notify the Company within seven (7) days of
the date of such disqualifying disposition.  In addition, if a Participant
elects, under Code Section 83, to be taxed at the time an Award of Restricted
Shares (or other property subject to such Code section) is made, rather than at
the time the Award vests, such Participant shall notify the Company within seven
(7) days of the date the Participant makes such an election.

 

18.                               Adjustment Provisions; Change of Control.

 

(a)                                 Adjustment of Shares.  If:  (i) the Company
shall at any time be involved in a merger or other transaction in which the
Shares are changed or exchanged; (ii) the Company shall subdivide or combine the
Shares or the Company shall declare a dividend payable in Shares, other
securities or other property; (iii) the Company shall effect a cash dividend the
amount of which, on a per Share basis, exceeds ten percent (10%) of the Fair
Market Value of a Share at the time the dividend is declared, or the Company
shall effect any other dividend or other distribution on the Shares in the form
of cash, or a repurchase of Shares, that the Board determines by resolution is
special or extraordinary in nature or that is in connection with a transaction
that the Company characterizes publicly as a recapitalization or reorganization
involving the Shares; or (iv) any other event shall occur, which, in the case of
this clause (iv), in the judgment of the Board or Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Administrator
shall, in such manner as it may deem equitable to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, adjust as applicable: (A) the number and type of Shares subject
to this Plan (including the number and type of Shares described in Section 6)
and which may after the event be made the subject of Awards; (B) the number and
type of Shares subject to outstanding Awards; (C) the grant, purchase, or
exercise price with respect to any Award; and (D) to the extent such discretion
does not cause an Award that is intended to qualify as performance-based
compensation under Code Section 162(m) to lose its status as such, the
Performance Goals of an Award.   In any such case, the Administrator may also
(or in lieu of the foregoing) make provision for a cash payment to the holder of
an outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) in an amount determined by
the Administrator effective at such time as the Administrator specifies (which
may be the time such transaction or event is effective). However, in each case,
with respect to Awards of Incentive Share Options, no such adjustment may be
authorized to the

 

17

--------------------------------------------------------------------------------


 

extent that such authority would cause this Plan to violate Code
Section 422(b).  Further, the number of Shares subject to any Award payable or
denominated in Shares must always be a whole number. In any event, previously
granted Options or SARs are subject only to such adjustments as are necessary to
maintain the relative proportionate interest the Options and SARs represented
immediately prior to any such event and to preserve, without exceeding, the
value of such Options or SARs.

 

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Shares are
not being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares, other securities, cash or other property
to which holders of Shares are or will be entitled in respect of each Share
pursuant to the transaction.

 

Notwithstanding the foregoing, in the case of a share dividend (other than a
share dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse share split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
share dividend or subdivision or combination of the Shares.

 

(b)                                 Issuance or Assumption.  Notwithstanding any
other provision of this Plan, and without affecting the number of Shares
otherwise reserved or available under this Plan, in connection with any merger,
consolidation, acquisition of property or shares, or reorganization, the
Administrator may authorize the issuance or assumption of awards under this Plan
upon such terms and conditions as it may deem appropriate, subject to the
listing requirements of any principal securities exchange or market on which the
Shares are then traded.

 

(c)                                  Change of Control.  If the Participant has
in effect an employment, retention, change of control, severance or similar
agreement with the Company or any Affiliate that discusses the effect of a
Change of Control on the Participant’s Awards, then such agreement shall
control.  In all other cases, unless provided otherwise in an Award agreement or
by the Administrator prior to the date of the Change of Control, in the event of
a Change of Control:

 

(i)                                     If the purchaser, successor or surviving
corporation (or parent thereof) (the “Survivor”) so agrees, some or all
outstanding Awards shall be assumed, or replaced with the same type of award
with similar terms and conditions, by the Survivor in the Change of Control
transaction.  If applicable, each Award which is assumed by the Survivor shall
be appropriately adjusted, immediately after such Change of Control, to apply to
the number and class of securities which would have been issuable to the
Participant upon the consummation of such Change of Control had the Award been
exercised, vested or earned immediately prior to such Change of Control, and
other appropriate adjustments in the terms and conditions of the Award shall be
made.

 

(ii)                                  To the extent the Survivor in the Change
of Control transaction does not agree to assume the Awards or issue replacement
awards as provided in clause (i), then immediately prior to the date of the
Change of Control:

 

18

--------------------------------------------------------------------------------


 

(A)                               Each Option or SAR that is then held by a
Participant who is employed by or in the service of the Company or an Affiliate
shall become immediately and fully vested, and, unless otherwise determined by
the Board or Committee, all Options and SARs shall be cancelled on the date of
the Change of Control in exchange for a cash payment equal to the excess of the
Change of Control price of the Shares covered by the Option or SAR that is so
cancelled over the purchase or grant price of such Shares under the Award.

 

(B)                               Restricted Shares, Restricted Share Units and
Deferred Share Rights (that are not Performance Awards) that are not then vested
shall vest.

 

(C)                               All Performance Awards and Annual and
Long-Term Incentive Awards that are earned but not yet paid shall be paid upon
the Change of Control, and all Performance Awards and Annual and Long-Term
Incentive Awards for which the performance period has not expired shall be
cancelled in exchange for a cash payment to be made within thirty (30) days
after the Change of Control equal to the product of (1) the target value payable
to the Participant under his Award and (2) a fraction, the numerator of which is
the number of days after the first day of the performance period on which the
Change of Control occurs and the denominator of which is the number of days in
the performance period.

 

(D)                           All Dividend Equivalent Units that are not vested
shall vest and be paid in cash, and all other Awards that are not vested shall
vest and if an amount is payable under such vested Award, such amount shall be
paid in cash based on the value of the Award.

 

(iii)                               In the event that (1) the Survivor
terminates the Participant’s employment or service without cause (as defined in
the agreement relating to the Award or, if not defined therein, as defined by
the Administrator) or (2) if the Participant has in effect an employment,
retention, change of control, severance or similar agreement with the Company or
any Affiliate that contemplates the termination of his or her employment or
service for good reason, and the Participant terminates his or her employment or
service for good reason (as defined in such agreement), in the case of either
(1) or (2) within twenty-four (24) months following a Change of Control, then
the following provisions shall apply to any assumed Awards or replacement awards
described in paragraph (i) and any Awards not cancelled in connection with the
Change of Control pursuant to paragraph (ii):

 

(A)                               Effective upon the date of the Participant’s
termination of employment or service, all outstanding Awards or replacement
awards automatically shall vest (assuming for any Award the vesting of which is
subject to Performance Goals, that such goals had been met at the target level);
and

 

(B)                               With respect to Options or Share Appreciation
Rights, at the election of the Participant, such Awards or replacement awards
shall be cancelled as of the date of such termination in exchange for a payment
in cash and/or Shares (which may include shares or other securities of the
Survivor) equal to the excess of the Fair Market Value of the Shares on the date
of such termination covered by the portion of the Option or Share Appreciation
Right that

 

19

--------------------------------------------------------------------------------


 

has not been exercised over the exercise or grant price of such Shares under the
Award; and

 

(C)                               With respect to Restricted Shares, Restricted
Share Units or Deferred Share Rights, at the election of the Participant, such
Awards or replacement awards shall be cancelled as of the date of such
termination in exchange for a payment in cash and/or Shares (which may include
shares or other securities of the Survivor) equal to the Fair Market Value of a
Share on the date of such termination; and

 

(D)                               With respect to Performance Awards and Annual
and Long-Term Incentive Awards that are earned but not yet paid, such Awards or
replacement awards shall be paid upon the termination of employment or service,
and with respect to Performance Awards and Annual and Long-Term Incentive Awards
for which the performance period has not expired, such Awards shall be cancelled
in exchange for a cash payment to be made within thirty (30) days after the date
of termination equal to the product of (1) the target value payable to the
Participant under his Award and (2) a fraction, the numerator of which is the
number of days after the first day of the performance period on which the
termination occurs and the denominator of which is the number of days in the
performance period; and

 

(E)                                With respect to other Awards, such Awards or
replacement awards shall be cancelled as of the date of such termination in
exchange for a payment in cash in an amount equal to the value of the Award.

 

Notwithstanding anything to the contrary in the foregoing, the Participant has a
deferral election in effect with respect to any amount payable under this
Section 18(c), such amount shall be deferred pursuant to such election and shall
not be paid in a lump sum as provided herein; provided that, with respect to
amounts payable to a Participant (or the Participant’s beneficiary or estate)
who is entitled to a payment hereunder because the Participant’s employment
terminated as a result of death or Disability, or payable to a Participant who
has met the requirements for Retirement (without regard to whether the
Participant has terminated employment), no payment shall be made unless the
Change of Control also constitutes a change of control within the meaning of
Code Section 409A.

 

If the value of an Award is based on the Fair Market Value of a Share, Fair
Market Value shall be deemed to mean the per share Change of Control price.  The
Administrator shall determine the per share Change of Control price paid or
deemed paid in the Change of Control transaction.

 

(d)                                 Application of Limits on Payments.  Except
as otherwise expressly provided in any agreement between a Participant and the
Company or an Affiliate, if the receipt of any payment by a Participant under
the circumstances described above would result in the payment by the Participant
of any excise tax provided for in Section 280G and Section 4999 of the Code,
then the amount of such payment shall be reduced to the extent required to
prevent the imposition of such excise tax.

 

20

--------------------------------------------------------------------------------


 

19.                               Miscellaneous.

 

(a)                                 Other Terms and Conditions.  The grant of
any Award may also be subject to other provisions (whether or not applicable to
the Award granted to any other Participant) as the Administrator determines
appropriate, including, without limitation, provisions for:

 

(i)                                     the payment of the purchase price of
Options by delivery of cash or other Shares or other securities of the Company
(including by attestation) having a then Fair Market Value equal to the purchase
price of such Shares, or by delivery (including by fax) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the Shares and deliver the sale or margin loan proceeds directly to
the Company to pay for the exercise price;

 

(ii)                                  one or more means to enable Participants
to defer the delivery of Shares or recognition of taxable income relating to
Awards or cash payments derived from the Awards on such terms and conditions as
the Administrator determines, including, by way of example, the form and manner
of the deferral election, the treatment of dividends paid on the Shares during
the deferral period or a means for providing a return to a Participant on
amounts deferred, and the permitted distribution dates or events (provided that
no such deferral means may result in an increase in the number of Shares
issuable under this Plan);

 

(iii)                               restrictions on resale or other disposition
of Shares; and

 

(iv)                              compliance with federal or state securities
laws and stock exchange requirements.

 

(b)                                 Employment and Service.  The issuance of an
Award shall not confer upon a Participant any right with respect to continued
employment or service with the Company or any Affiliate.  Unless determined
otherwise by the Administrator, for purposes of the Plan and all Awards, the
following rules shall apply:

 

(i)                                     a Participant who transfers employment
between the Company and its Affiliates, or between Affiliates, will not be
considered to have terminated employment; and

 

(ii)                                  a Participant employed by an Affiliate
will be considered to have terminated employment when such entity ceases to be
an Affiliate.

 

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of  Code Section 409A.  Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of  Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.

 

21

--------------------------------------------------------------------------------


 

(c)                                  No Fractional Shares.  No fractional Shares
or other securities may be issued or delivered pursuant to this Plan, and the
Administrator may determine whether cash, other securities or other property
will be paid or transferred in lieu of any fractional Shares or other
securities, or whether such fractional Shares or other securities or any rights
to fractional Shares or other securities will be canceled, terminated or
otherwise eliminated.

 

(d)                                 Offset. The Company shall have the right to
offset, from any amount payable or shares deliverable hereunder, any amount that
the Participant owes to the Company or any Affiliate without the consent of the
Participant or any individual with a right to the Participant’s Award.

 

(e)                                  Unfunded Plan.  This Plan is unfunded and
does not create, and should not be construed to create, a trust or separate fund
with respect to this Plan’s benefits. This Plan does not establish any fiduciary
relationship between the Company and any Participant or other person. To the
extent any person holds any rights by virtue of an Award granted under this
Plan, such rights are no greater than the rights of the Company’s general
unsecured creditors. Income recognized by a Participant pursuant to an Award
shall not be included in the determination of benefits under any employee
pension benefit plan (as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended) or group insurance or other
benefit plans applicable to the Participant which are maintained by the Company
or any Affiliate, except as may be provided under the terms of such plans or
determined by resolution of the Board.

 

(f)                                   Requirements of Law and Securities
Exchange.  The granting of Awards and the issuance of Shares in connection with
an Award are subject to all applicable laws, rules and regulations and to such
approvals by any governmental agencies or national securities exchanges as may
be required. Notwithstanding any other provision of this Plan or any Award
agreement, the Company has no liability to deliver any Shares under this Plan or
make any payment unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity, and unless and until the Participant has taken all actions
required by the Company in connection therewith.  The Company may impose such
restrictions on any Shares issued under the Plan as the Company determines
necessary or desirable to comply with all applicable laws, rules and regulations
or the requirements of any national securities exchange.

 

(g)                                  Restrictive Legends; Representations. All
Shares delivered (whether in certificated or book entry form) pursuant to any
Award or the exercise thereof shall bear such legends or be subject to such stop
transfer orders as the Administrator may deem advisable under the Plan or under
applicable laws, rules or regulations or the requirements of any national
securities exchange.  The Administrator may require each Participant or other
Person who acquires Shares under the Plan by means of an Award to represent to
the Company in writing that such Participant or other Person is acquiring the
Shares without a view to the distribution thereof.

 

(h)                                 Governing Law.  This Plan, and all Awards
hereunder, and all determinations made and actions taken pursuant to this Plan,
shall be governed by the internal laws of the State of Wisconsin (without
reference to conflict of law principles thereof) and construed in accordance
therewith, to the extent not otherwise governed by the laws of the United States
or as otherwise provided hereinafter. Notwithstanding anything to the contrary
herein, if any individual (other than the Company) brings a claim involving the
Company or an Affiliate, regardless of the basis of the claim (including but not
limited to claims relating to wrongful

 

22

--------------------------------------------------------------------------------


 

discharge, Title VII discrimination, the Participant’s employment or service
with the Company or its Affiliates or the termination thereof, benefits under
this Plan or other matters), such claim shall be settled by final binding
arbitration in accordance with the rules of the American Arbitration Association
(“AAA”) and the following provisions, and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

 

(i)                                     Initiation of Action. Arbitration must
be initiated by serving or mailing a written notice of the complaint to the
other party. Normally, such written notice should be provided to the other party
within one year (365 days) after the day the complaining party first knew or
should have known of the events giving rise to the complaint. However, this time
frame may be extended if the applicable statute of limitation provides for a
longer period of time. If the complaint is not properly submitted within the
appropriate time frame, all rights and claims that the complaining party has or
may have against the other party shall be waived and void. Any notice sent to
the Company shall be delivered to:

 

Office of General Counsel

Johnson Controls International plc

5757 North Green Bay Avenue

P.O. Box 591

Milwaukee, WI 53201-0591

 

The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.

 

(ii)                                  Compliance with Personnel Policies. Before
proceeding to arbitration on a complaint, the claimant must initiate and
participate in any complaint resolution procedure identified in the personnel
policies of the Company or an Affiliate, as applicable. If the claimant has not
initiated the complaint resolution procedure before initiating arbitration on a
complaint, the initiation of the arbitration shall be deemed to begin the
complaint resolution procedure. No arbitration hearing shall be held on a
complaint until any complaint resolution procedure of the Company or an
Affiliate, as applicable, has been completed.

 

(iii)                               Rules of Arbitration. All arbitration will
be conducted by a single arbitrator according to the Employment Dispute
Arbitration Rules of the AAA. The arbitrator will have authority to award any
remedy or relief that a court of competent jurisdiction could order or grant
including, without limitation, specific performance of any obligation created
under the award or policy, the awarding of punitive damages, the issuance of any
injunction, costs and attorney’s fees to the extent permitted by law, or the
imposition of sanctions for abuse of the arbitration process. The arbitrator’s
award must be rendered in a writing that sets forth the essential findings and
conclusions on which the arbitrator’s award is based.

 

(iv)                              Representation and Costs. Each party may be
represented in the arbitration by an attorney or other representative selected
by the party. The Company or Affiliate shall be responsible for its own costs,
the AAA filing fee and all other fees, costs and expenses of the arbitrator and
AAA for administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or

 

23

--------------------------------------------------------------------------------


 

attorneys’ fees, the arbitrator may award costs and reasonable attorneys’ fees
as provided by such statute.

 

(v)                                 Discovery; Location; Rules of Evidence.
Discovery will be allowed to the same extent afforded under the Federal Rules of
Civil Procedure. Arbitration will be held at a location selected by the Company.
AAA rules notwithstanding, the admissibility of evidence offered at the
arbitration shall be determined by the arbitrator who shall be the judge of its
materiality and relevance. Legal rules of evidence will not be controlling, and
the standard for admissibility of evidence will generally be whether it is the
type of information that responsible people rely upon in making important
decisions.

 

(vi)                              Confidentiality. The existence, content or
results of any arbitration may not be disclosed by a party or arbitrator without
the prior written consent of both parties.  Witnesses who are not a party to the
arbitration shall be excluded from the hearing except to testify.

 

(i)                                     Construction.  Whenever any words are
used herein in the masculine, they shall be construed as though they were used
in the feminine in all cases where they would so apply; and wherever any words
are used in the singular or plural, they shall be construed as though they were
used in the plural or singular, as the case may be, in all cases where they
would so apply.  Titles of sections are for general information only, and this
Plan is not to be construed with reference to such titles.

 

(j)                                    Severability.  If any provision of this
Plan or any Award agreement or any Award (a) is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person or
Award, or (b) would disqualify this Plan, any Award agreement or any Award under
any law the Administrator deems applicable, then such provision should be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Administrator,
materially altering the intent of this Plan, Award agreement or Award, then such
provision should be stricken as to such jurisdiction, person or Award, and the
remainder of this Plan, such Award agreement and such Award will remain in full
force and effect.

 

24

--------------------------------------------------------------------------------